Exhibit 10.1

 

 

SEAGATE HDD CAYMAN,

 

SEAGATE TECHNOLOGY,

 

SEAGATE TECHNOLOGY PLC

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION.

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL INDENTURE

 

Dated as of July 3, 2010

 

Supplementing the Indenture dated as of May 13, 2010

 

 

--------------------------------------------------------------------------------


 

The SUPPLEMENTAL INDENTURE, dated as of July 3, 2010 (this “Supplemental
Indenture”), by and among SEAGATE HDD CAYMAN, an exempted limited liability
company organized under the laws of the Cayman Islands, as issuer
(the “Company”), SEAGATE TECHNOLOGY, an exempted limited liability company
organized under the laws of the Cayman Islands, as original guarantor (“Old
Parent”), SEAGATE TECHNOLOGY PLC, a public limited company incorporated under
the laws of Ireland, as successor guarantor, (“New Parent”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Trustee (the “Trustee”).

 

RECITALS

 

WHEREAS, the Company is an indirect wholly-owned subsidiary of Old Parent, and
Old Parent is a direct wholly-owned subsidiary of New Parent;

 

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
Indenture, dated as of May 13, 2010 (the “Indenture”), providing for the
creation and issuance by the Company of 6.875% Senior Notes due 2020
(the “Notes”) and the guarantee thereof by Old Parent (the “Parent Guarantee”);

 

WHEREAS, the Reorganization anticipated in the Indenture has been consummated
such that New Parent has become the publically traded parent of the Seagate
group of companies including the Company and Old Parent;

 

WHEREAS, in accordance with Section 10.05(b) of the Indenture, the Company, Old
Parent, New Parent and the Trustee have agreed to execute this Supplemental
Indenture to provide for the assumption by New Parent of all of the obligations
of Old Parent under the Notes, the Parent Guarantee and the Indenture and the
release of Old Parent from all obligations and covenants thereunder;

 

WHEREAS, Sections 9.01(ii) and 9.01(xiii) of the Indenture provide that the
parties hereto may execute this Supplemental Indenture without the consent of
the Holders of the Notes;

 

WHEREAS, in accordance with Sections 9.03, 11.04 and 11.05 of the Indenture, the
Trustee has received an Officers’ Certificate and an Opinion of Counsel of the
Company relating this Supplemental Indenture;

 

WHEREAS, in accordance with Section 10.05(b) of the Indenture, the Trustee has
received an Opinion of Counsel of New Parent that this Supplemental Indenture,
when executed, will be valid and binding upon the New Parent; and

 

WHEREAS, in accordance with Section 9.03 of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, Old Parent, New Parent and the Trustee, acting for itself and the
Holders of the Notes, agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Defined Terms.  In this Supplemental
Indenture, unless the context otherwise requires:

 

1.1                                 Terms defined in the Indenture have the same
meaning when used in this Supplemental Indenture unless otherwise defined in
this Supplemental Indenture; and

 

1.2                                 All references to “the Supplemental
Indenture” or “this Supplemental Indenture” are to this Supplemental Indenture
as modified, supplemented or amended from time to time.

 

2.                                       Amendments to the Indenture.

 

2.1                                 Section 1.01. Section 1.01 of the Indenture
is hereby amended by inserting the following definition in place of the
corresponding definition of such term in the Indenture:

 

“Parent” means Seagate Technology plc, a public limited company incorporated
under the laws of Ireland, or any successor obligor to its obligations under the
Indenture and the Notes pursuant to Article 5.

 

2.2                                 In accordance with Section 10.05(b) of the
Indenture, New Parent expressly assumes all of the obligations of Old Parent
under the Notes, the Parent Guarantee and the Indenture.

 

2.3                                 In accordance with Section 10.05(b) of the
Indenture, New Parent succeeds to, and is substituted for, and may exercise
every right and power of, Old Parent under the Indenture with the same effect as
if New Parent had been named therein as the Parent.

 

2.4                                 In accordance with 10.05(b) of the
Indenture, Old Parent is discharged and released from all obligations and
covenants under the Indenture, the Parent Guarantee and the Notes.

 

3.                                       Miscellaneous.

 

3.1                                 Except as expressly amended hereby, the
Indenture, is in all respects ratified and confirmed and all terms, conditions
and provisions thereof shall remain in full force and effect.  This Supplemental
Indenture shall be construed as supplemental to the Indenture, and all the terms
and conditions of this Supplemental Indenture shall be deemed part of the terms
and conditions of the Indenture.  Every holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.  This Supplemental Indenture
is subject to the provisions of the Trust Indenture Act of 1939, as amended, and
shall, to the extent applicable, be governed by such provisions.

 

3.2                                 The parties may sign any number of copies of
the Supplemental Indenture. Each signed copy shall be an original, but all of
them together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of the Supplemental Indenture
as to the parties hereto and may be used in lieu of the original Supplemental
Indenture for all

 

2

--------------------------------------------------------------------------------


 

purposes. Signatures of the parties hereto transmitted by facsimile or PDF shall
be deemed to be their original signatures for all purposes.

 

3.3                                 The Article and Section headings herein are
for convenience only and shall not affect the construction hereof.

 

3.4                                 In case any one or more of the provisions
contained in this Supplemental Indenture or in the Notes shall for any reason be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Supplemental Indenture or of the Notes, but this Supplemental Indenture and the
Notes shall be construed as if such invalid, illegal or unenforceable provision
had never been contained herein or therein.

 

3.5                                 THIS SUPPLEMENTAL INDENTURE SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

3.6                                 No amendment to or termination of this
Supplemental Indenture and no modification of  Old Parent’s or New Parent’s
respective obligations under the Indenture, as supplemented and amended by this
Supplemental Indenture, shall be effective absent the written consent of the
Company, New Parent, the Trustee and Old Parent.

 

3.7                                 The Trustee shall not be responsible in any
manner whatsoever for or in respect of the validity or sufficiency of this
Supplemental Indenture or for or in respect of the recitals contained herein.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed all as of the day and year first above written.

 

 

SEAGATE HDD CAYMAN

 

 

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

SEAGATE TECHNOLOGY

 

 

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

SEAGATE TECHNOLOGY PLC

 

 

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Senior Vice President, General Counsel and Company Secretary

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE

 

 

 

 

 

 

 

By:

/s/ Maddy Hall

 

 

Name:

Maddy Hall

 

 

Title:

Vice President

 

[Signature page to Supplemental Indenture for 6.875% notes]

 

--------------------------------------------------------------------------------